The indictment in this case charged this appellant, Isaac Randall, together with Ed Randall, Sr., Clem Randall, and Ed Randall, Jr., with the offense of assault with intent to murder Austin Newman. A severance was demanded by defendant (appellant) and granted by the court. The trial resulted in the conviction of Isaac Randall as charged in the indictment, whereupon the court, as the law requires, fixed his punishment, and sentenced him to serve an indeterminate term of imprisonment in the penitentiary for not less than seven years nor more than eight years. From the judgment of conviction this appeal was taken and the appeal here submitted upon the record proper only, there being no bill of exceptions. The regularity of the proceedings as shown by the record is the only question *Page 680 
therefore for our consideration on this appeal.
We have examined the record and find it regular in all things. No error thereon being apparent, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.